     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 1 of 13




 1    THE PEOPLE’S LAW FIRM, PLC
      Stephen D. Benedetto (Ariz. Bar No. 022349)
 2    Heather Hamel (Ariz. Bar No. 031734)
      645 North 4th Avenue, Suite A
 3    Phoenix, Arizona 85003
      Telephone: (602) 456-1901
 4
      Facsimile: (602) 801-2834
 5    benedetto@the-plf.com
      hamel@the-plf.com
 6
      Firm email for docketing purposes:
 7    admin@the-plf.com
 8
      LITWAK LAW GROUP
 9    Jack Litwak (Ariz. Bar No. 032153)
      1 North 1st Street, Suite 600
10    Phoenix, Arizona 85004
      Telephone: (845) 558-1448
11    jlitwak@litwaklawgroup.com
12
      Attorneys for Plaintiff Jacob Moore
13
                               UNITED STATES DISTRICT COURT
14
                                      DISTRICT OF ARIZONA
15
16    Jacob Moore, a single man,                  Case No.

17                     Plaintiff,
                                                  COMPLAINT
18    v.
19    State of Arizona, a governmental entity;    (Jury Trial Demanded)
      Charles Ryan, in his individual
20    capacity; David Shinn, in his individual
      capacity; Gerald W. Thompson, in his
21    individual capacity; Travis Scott, in his
      individual capacity;
22
                          Defendants.
23
24
            For his Complaint against the State of Arizona, Charles Ryan, David Shinn, Berry
25
     Larson, Gerald Thompson, and Travis Scott, Plaintiff Jacob Moore through undersigned
26
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 2 of 13




 1   counsel, hereby alleges as follows:

 2                                          OVERVIEW

 3          1.      Since 2003, individuals inside the Arizona Department of Corrections

 4   complained about broken cell-door locks at Lewis Prison. Guards weren’t safe from attack

 5   and neither were inmates. Yet, even as the number of assaults and inmate deaths climbed,

 6   officials within the Department failed to act. Not only did they fail to repair malfunctioning

 7   locks, but they failed to ask the Arizona State Legislature for funds for these important and

 8   necessary capital improvements.

 9          2.      Plaintiff Jacob Moore was a victim of the Department’s inaction.

10          3.      In April 2019, he was housed at the Buckley Yard at Lewis Prison. His cell-

11   door lock, like so many others, didn’t work properly. As a result, inmates were able to gain

12   access to his cell and assault him, leaving him seriously injured and emotionally

13   traumatized.

14          4.      This Complaint is brought to right that wrong and hold ADC and its

15   employees accountable for failing to protect inmates in its custody, care, and control—like

16   Mr. Moore—from extreme and unnecessary violence.

17                                            PARTIES

18          5.      Plaintiff Jacob Moore is a single man who is currently incarcerated at the

19   Arizona State Prison Complex Aspen, located in Phoenix, Arizona. At all times relevant to

20   this suit, he was incarcerated at the Arizona State Prison Complex Lewis facility, located in

21   Buckeye, Arizona. He has suffered significant injuries while under the care and custody of

22   the State of Arizona.

23          6.      Defendant Charles Ryan is a citizen of the United States and is the former

24   Director of the Arizona Department of Corrections (“ADC”), which owns and operates the

25   state prisons, housing individuals convicted of certain crimes within the State of Arizona.

26   ADC is the governmental entity with ultimate authority and control over the conditions


                                                  -2-
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 3 of 13




 1   within the state prison system. Defendant Ryan served as the Director of ADC until

 2   September 2019. As Director, Defendant Ryan was responsible for establishing,

 3   administering, and applying statewide operations, policies, institutions, and programs of

 4   ADC, which directly affect how all incarcerated individuals, including Jacob Moore, are

 5   housed and protected at the prison. This included making budgeting, construction, and

 6   maintenance decisions regarding prison locks. Upon information and belief, Defendant

 7   Ryan resides in Maricopa County, Arizona. Defendant Ryan is sued in his individual

 8   capacity for damages.

 9          7.     Defendant David Shinn is the current Director of ADC, which owns and

10   operates the state prisons, housing individuals convicted of certain crimes within the State

11   of Arizona. ADC is the governmental entity with ultimate authority and control over the

12   conditions within the state prison system. Defendant Shinn was appointed as the Director

13   of ADC in October 2019. As Director, Defendant Shinn is responsible for establishing,

14   administering, and applying statewide operations, policies, institutions, and programs of

15   ADC, which directly affect how all incarcerated individuals, including Jacob Moore, are

16   housed and protected at the prison. This includes making budgeting, construction, and

17   maintenance decisions regarding prison locks. Upon information and belief, he resides in

18   Maricopa County, Arizona. Defendant Shinn is sued in his individual capacity for damages.

19          8.     Defendant Gerald Thompson in the Warden at Lewis prison. Upon

20   information and belief, he resides in Maricopa County, Arizona. As the Warden, he is

21   responsible for administering and managing Lewis prison and providing for the safety of

22   the individuals incarcerated at that facility. At all times relevant to the complaint, Defendant

23   Thompson was acting under the color of law, in furtherance of the interests of the Arizona

24   Department of Corrections and State of Arizona, and within the course and scope of his

25   employment.

26          9.     Defendant Travis Scott in the Deputy Warden at the Buckley Yard at Lewis


                                                   -3-
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 4 of 13




 1   prison. As the Deputy Warden, he is responsible for administering and managing the

 2   Buckley Yard at Lewis prison and providing for the safety of the individuals incarcerated

 3   at that yard. Upon information and belief, he resides in Maricopa County, Arizona. At all

 4   times relevant to the complaint, Defendant Scott was acting under the color of law, in

 5   furtherance of the interests of the Arizona Department of Corrections and State of Arizona,

 6   and within the course and scope of his employment.

 7          10.    At all times relevant to the allegations in this Complaint Defendants Ryan,

 8   Shinn, Thompson, and Scott (collectively, the “Prison Official Defendants”) were acting

 9   under the color of state law. The Prison Official Defendants are under a duty to run the

10   corrections operations in a lawful manner so as to preserve for individuals in the custody of

11   ADC the rights, privileges, and immunities guaranteed to them by the Constitutions and

12   laws of the United States of America and the State of Arizona.

13          11.    Upon information and belief, there are currently unknown State of Arizona

14   employees and other personnel who caused or contributed to Plaintiff’s injuries. The

15   identity and roles of these individuals are uniquely within the possession of the State of

16   Arizona and Plaintiff will amend his complaint to add such responsible individuals upon

17   discovery of their identities.

18          12.    Defendant State of Arizona (“State”) is a state of the United States of

19   America, entering the union as the 48th state in 1912. The State operates the Arizona

20   Department of Corrections (“ADC”), which owns and operates the state prisons, housing

21   convicted individuals within the State of Arizona, and is the governmental entity with

22   ultimate authority and control over conditions within the state prison system. At all relevant

23   times, the State was acting by and through its duly authorized employees, agents, and/or

24   administrators of ADC, who at all relevant times were acting within the course and scope

25   of their employment, under the color of state law, and in accordance with the State’s

26   policies, practices and customs.


                                                  -4-
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 5 of 13




 1          13.    The State is under a duty to run its corrections operations in a lawful manner

 2   so as to preserve for the individuals under its custody and control the rights, privileges, and

 3   immunities guaranteed to them by the Constitution and laws of the United States of America

 4   and the State of Arizona.

 5          14.    The State has established, or delegated, ADC the responsibility for

 6   establishing and implementing policies, practices, procedures, and/or customs used by its

 7   Wardens, Deputy Wardens, and corrections officers employed by the State.

 8          15.    Every act and omission of the employees, representatives, and agents of

 9   Defendants detailed in this Complaint was performed under the color and pretense of the

10   Constitutions, statutes, ordinances, regulations, customs, and uses of the United States of

11   America and the State of Arizona, by virtue of their authority as sworn corrections officers,

12   and within the course and scope of their employment.

13          16.    For Plaintiff’s state law claims, but not for claims under section 1983, the

14   State is responsible for the wrongful acts or omissions of its employees under the doctrine

15   of respondeat superior.

16                                JURISDICTION, AND VENUE

17          17.    Jurisdiction is founded upon 28 U.S.C. §§ 1331, 1343(a)(3)(4) and 1367(a).

18   This Court has jurisdiction over Plaintiff’s claims for violation of his civil rights under 42

19   U.S.C. § 1983 and pendent jurisdiction over his state law claims pursuant to 28 U.S.C. §

20   1367(a).

21          18.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that the acts and

22   omissions that give rise to this action occurred within this District within one year of the

23   filing of the original Complaint, and this Court otherwise has jurisdiction.

24          19.    This case presents an actual case in controversy arising under the Eighth and

25   Fourteenth Amendments to the United States Constitution, and under the provisions of 42

26   U.S.C. §§ 1983 and 1988.


                                                  -5-
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 6 of 13




 1                                 GENERAL ALLEGATIONS

 2                 Prison Official Defendants Fail to Fix Broken Cell-Door Locks

 3          20.    On April 25, 2019, Phoenix ABC Channel 15 aired a story about

 4   malfunctioning prison locks at Lewis Prison in Buckeye, Arizona. The surveillance video

 5   was shocking and showed hordes of inmates, streaming from their cell doors, which didn’t

 6   work properly, to attack vastly outnumbered and unprotected prison guards.1

 7          21.    Shortly after, Sergeant Gabriela Contreras, an employee at ADC, came

 8   forward, revealing that her and her team had made daily reports about malfunctioning cell-

 9   door locks since early November 2018.2

10          22.    But this wasn’t the first time the issue of malfunctioning, broken, or flawed

11   locks had been brought to the attention of ADC or the Prison Official Defendants. Indeed,

12   complaints had been circulating for nearly thirty years—and since 2003 for Lewis Prison.

13   And every year that Prison Official Defendants failed to act, the cost of repairs increased.3

14          23.    In light of these revelations, Governor Doug Ducey asked investigators,

15   including Arizona Supreme Court Justices Rebecca White Berch and Ruth McGregor, to

16   provide “an independent, third-party review into matters of security at the Arizona

17   Department of Corrections,” and to specifically “provide an assessment of problems related

18   to cells locks at Lewis Prison.”4

19   1
       “Unlocked and Unsafe,” ABC 15, available at: https://www.abc15.com/news/local-
20   news/investigations/unlocked-and-unsafe-leaked-videos-expose-arizona-prisons-broken-cell-
     doors.
21   2
       “Lewis Prison Whistleblower: Issue with cell door. Locks ‘isn’t something new,’” AZ Family,
     available at: https://www.azfamily.com/news/lewis-prison-whistleblower-issue-with-cell-door-
22   locks-isn-t/article_2d4fdf80-7c11-11e9-9ac4-f3fce82b91d0.html
     3
23     “Locks at Arizona’s Prisons Have Had Problems for Decades—Who’s to Blame,” AZ Central,
     available at: https://www.azcentral.com/story/news/politics/arizona/2019/05/09/arizona-prison-
24   system-broken-cell-locks-department-of-corrections-doug-ducey/1129754001/
     4
       “Report to the Governor: The Effectiveness of Locks at Lewis Prison,” available at:
25   https://www.azcentral.com/story/news/politics/arizona/2019/05/09/arizona-prison-system-broken-
     cell-locks-department-of-corrections-doug-ducey/1129754001/
26


                                                  -6-
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 7 of 13




 1             24.   The investigators drafted a 52-page report, published in August 2019. It was

 2   scathing in its condemnation of ADC and Defendant Ryan, in particular, for failing to take

 3   action to repair broken cell-door locks. The primary fault these Justices/Investigators

 4   found, however, was not only that ADC Officials had failed to address the broken-lock

 5   problem, but that they had never even asked the Arizona State Legislature for money to fix

 6   it, even as inmate assaults and deaths soared.5

 7             25.   Defendant Ryan announced his retirement the same month the Report was

 8   published.

 9                    Mr. Moore is Assaulted Inside His Cell With a Broken Lock

10             26.   On April 3, 2019, numerous inmates threatened to kill Mr. Moore while he

11   was at “chow.” Mr. Moore immediately informed ADC staff of these threats. Upon

12   information and belief, no staff member investigated or followed-up on these claims.

13             27.   Later that same day, Mr. Moore was assaulted inside his cell on the Buckley

14   yard. Mr. Moore believes that the inmates who assaulted him were the same ones who had

15   threatened him earlier that day.

16             28.   During this assault, Mr. Moore sustained two black eyes, a laceration above

17   his eyelid, along with numerous contusions along the rest of his body.

18             29.   No member of ADC staff intervened to prevent or halt this assault.

19             30.   The inmates who assaulted Mr. Moore were able to gain access to his cell on

20   the Buckley yard because his cell-door lock was broken.

21             31.   After this assault, Mr. Moore submitted a Health Needs Request for medical

22   attention, which ADC denied.

23             32.   On April 7, 2019, Mr. Moore submitted a request for new housing because

24   his cell-door lock was broken and he was afraid of being attacked again.

25
     5
         Id.
26


                                                  -7-
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 8 of 13




 1          33.    Rather than change his housing or fix his broken cell door, ADC officials

 2   disciplined Mr. Moore and gave him a ticket for “refusing to house”. Mr. Moore was then

 3   transferred to the Refuse to House unit, in close proximity to the inmates who had originally

 4   assaulted him.

 5
                                 FIRST CLAIM FOR RELIEF
 6    42 U.S.C. § 1983—“Deliberately Indifferent” Policies, Practices, Customs, Training,
                  and Supervision in Violation of the 8th and 14th Amendments
 7              (Against Prison Official Defendants and the State of Arizona only)
 8
            34.    Plaintiff hereby incorporates all allegations contained in the foregoing
 9
     paragraphs as if they were full set forth herein.
10
            35.    42 U.S.C section 1983 provides, in relevant part, as follows:
11
                   Every person, who under color of any statute, ordinance,
12                 regulation, custom or usage of any state or territory of the
                   District of Columbia subjects or causes to be subjected any
13                 citizen of the United States or other person within the
                   jurisdiction thereof to the deprivation of any rights, privileges
14                 or immunities secured by the constitution and law shall be
                   liable to the party injured in an action at law, suit in equity, or
15                 other appropriate proceeding for redress . . .
16          36.    At the time of the complained-of events, the Prison Official Defendants knew

17   that the cell-door locks on the Buckley Yard at Lewis Prison were defective and

18   malfunctioning.

19          37.    The Prison Official Defendants knew that individuals housed on that Yard,

20   including Plaintiff, faced extreme and substantial vulnerability to violence as a result of

21   these broken cell-door locks.

22          38.    The Prison Official Defendants knew, or should have known, that Plaintiff

23   had complained of threats of deadly violence the same day he was assaulted, and that he

24   could not gain protection inside his cell.

25          39.    At the time of the complained-of events, the Eight and Fourteenth

26   Amendments to the United States Constitution guaranteed Plaintiff the right to be free from


                                                  -8-
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 9 of 13




 1   assault and battery inside the prison.

 2          40.    At the time of the complained-of events, any reasonable Prison Official

 3   Defendant would have known that the Constitution clearly establishes the right of American

 4   citizens to not be housed in conditions that were “deliberate[ly] indifferen[t]” to their health

 5   and safety.

 6          41.    The Prison Official Defendants consciously chose not to fix the broken cell-

 7   door locks on the Buckley Yard, and chose to expose vulnerable individuals within their

 8   custody and control to substantial risks of violence; i.e., they made a conscious and

 9   deliberate choice to follow a course of action from among various alternatives.

10          42.    The Prison Official Defendants have fostered, created, and tolerated an

11   atmosphere of unsafety and lawlessness, having developed and maintained long-standing,

12   department-wide customs, law enforcement-related policies, procedures, customs, practices

13   of failing to properly maintain cell-door locks in a manner amounting to deliberate

14   indifference to the constitutional rights of Mr. Moore and other individuals who are housed

15   in cells with defective cell-door locks inside of ADC.

16          43.    The Prison Official Defendants also failed to properly train and/or supervise

17   its officers in investigating claims of violence, intervening to stop attacks, and/or how to

18   maintain cell-door locks in a manner amounting to deliberate indifference to the

19   constitutional rights of Mr. Moore and other individuals who are housed in cells with

20   defective cell-door locks inside of ADC.

21          44.    Defendants are not entitled to qualified immunity for the complained-of

22   conduct.

23          45.    As a direct and proximate result of the Prison Official Defendants intentional

24   actions and unlawful conduct, Plaintiff has suffered, and continues to suffer, irreparable

25   injuries, and other damages and losses as described herein entitling him to compensatory

26   and special damages, in amounts to be determined at trial.


                                                   -9-
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 10 of 13




 1           46.     Plaintiff is further entitled to attorneys’ fees and costs pursuant to 42 U.S.C.

 2    § 1988, pre-judgment interest and costs as allowable by federal law.

 3
 4                                SECOND CLAIM FOR RELIEF
                                Gross Negligence Under Arizona Law
 5                 (Against the Prison Official Defendants and the State of Arizona)
 6           47.     Plaintiff hereby incorporates by reference the allegations contained in the

 7    foregoing paragraphs as if they were fully set forth herein.

 8           48.     The Prison Official Defendants owed Plaintiff a duty of reasonable care,

 9    namely, the duty to act as reasonable prison officials, under the circumstances, and to

10    exercise reasonable care with respect to his safety, physical health, and mental health.

11           49.     The Prison Official breached their respective duties of reasonable care to

12    Plaintiff when, among other things, they failed to maintain or repair Plaintiff’s broken and

13    malfunctioning cell-door lock.

14           50.     Reasonable prison officials in Defendants’ respective aforementioned

15    positions would not have undertaken these acts and omissions.

16           51.     As a direct and proximate result of the Prison Official Defendants acts and

17    omissions, Plaintiff was injured and suffered damages in an amount to be proven at trial.

18           52.     As set forth herein, the Prison Official Defendants were acting within the

19    course and scope of their employment as employees for the State of Arizona when they

20    failed to repair and maintain Plaintiff’s cell-door lock. At all times relevant to this

21    Complaint, the Prison Official Defendants were on-duty, working in their regular job

22    capacity; working in the time, place, and manner authorized by their employer; and their

23    actions and omissions were motivated, at least in part, by a purpose to serve the State of

24    Arizona.

25           53.     Because the Prison Official Defendants were acting within the course and

26    scope of their employment for the State of Arizona, Defendant State of Arizona is


                                                   - 10 -
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 11 of 13




 1    vicariously liable for the damages caused by their tortious conduct.

 2           54.     As set forth herein, these currently unknown ADC employees were acting

 3    within the course and scope of their employment as corrections officers for ADC. During

 4    the sum of their involvement in this matter: All such currently unknown ADC employees

 5    were performing acts they were authorized to perform; were on-duty, working in their

 6    regular job capacity; and their actions were motivated, at least in part, by a purpose to serve

 7    ADC and the State of Arizona.

 8           55.     Because these currently unknown ADC employees were acting within the

 9    course and scope of their employment for ADC and the State of Arizona, Defendant State

10    of Arizona is vicariously liable for the damages caused by these employees’ tortious

11    conduct.

12           56.     In addition to its vicarious liability, the State of Arizona is also directly liable

13    for negligence insofar as it failed to act reasonably in hiring, training, and/or supervising

14    the Prison Official Defendants and currently unknown ADC employees.

15                                  THIRD CLAIM FOR RELIEF
                   Intentional Infliction of Emotional Distress Under Arizona Law
16                   (Against Prison Official Defendants and the State of Arizona)
17           57.     Plaintiff hereby incorporates by reference the allegations contained in the
18    foregoing paragraphs as if they were fully set forth herein.
19           58.     The above-described actions of the Prison Official Defendants and currently
20    unknown ADC employees– failing to maintain or repair Plaintiff’s cell-door locks; failing
21    to investigate threats of violence; failing to intervene to stop an assault; and retaliating
22    against Plaintiff for reporting an assault and broken cell-door lock – were extreme and
23    outrageous.
24           59.     An average member of the community would regard the conduct referenced
25    in the foregoing paragraph as atrocious, intolerable in a civilized community, and beyond
26


                                                    - 11 -
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 12 of 13




 1    all possible bounds of human decency.

 2           60.      The above-described conduct of the Prison Official Defendants and currently

 3    unknown ADC employees was intentional insofar as they intended to cause Plaintiff

 4    emotional distress.

 5           61.      The above-described conduct of the Prison Official Defendants and currently

 6    unknown ADC employees was reckless because they were aware of and consciously

 7    disregarded the near certainty that it would cause Plaintiff emotional distress.

 8           62.      The above-described conduct of the Prison Official Defendants and currently

 9    unknown ADC employees caused Plaintiff to suffer emotional distress.

10           63.      As a direct and proximate result of the actions the Prison Official Defendants

11    and currently unknown ADC employees, Plaintiff was injured and suffered damages in an

12    amount to be proven at trial.

13           64.      As set forth herein, the Prison Official Defendants and currently unknown

14    ADC employees were acting within the course and scope of their employment as employees

15    of the State of Arizona during the sum of their involvement in this matter: All such Prison

16    Official Defendants and currently unknown ADC employees were performing acts they

17    were authorized to perform; were on-duty, working in their regular job capacity; and their

18    actions were motivated, at least in part, by a purpose to serve the State of Arizona.

19           65.      Because the Prison Official Defendants and currently unknown ADC

20    employees were acting within the course and scope of their employment for the State of

21    Arizona, Defendant State of Arizona is vicariously liable for the damages caused by these

22    employees’ tortious conduct.

23                                      PRAYER FOR RELIEF

24           WHEREFORE, Plaintiff Jacob Moore hereby requests that the Court enter judgment

25    against Defendants and issue an award in Plaintiff’s favor as follows:

26                 a. For damages in an amount to compensate Mr. Moore fairly and fully for the


                                                   - 12 -
     Case 2:20-cv-00667-MTL--MHB Document 1 Filed 04/02/20 Page 13 of 13




 1               numerous violations of his Constitutional Rights;

 2            b. For general, consequential, special, and compensatory damages, including but

 3               not limited to Plaintiff’s pain and suffering, mental anguish, emotional

 4               suffering, and loss of enjoyment of life, arising both out the violations of both

 5               his constitutional rights and the Defendants’ tortious conduct;

 6            c. For nominal damages as provided for by law;

 7            d. For prejudgment interest on all liquidated sums;

 8            e. For attorneys’ fees under 42 U.S.C. §§ 1983 and 1988, and as provided for by

 9               Arizona law;

10            f. For Mr. Moore’s costs and other expenses incurred in this action; and

11            g. Such other and further relief as the Court deems just.

12         DATED this 2nd day of April, 2020
13                                            THE PEOPLE’S LAW FIRM, PLC
                                              645 North 4th Avenue, Suite A
14                                            Phoenix, AZ 85003

15
16                                            By
                                                   Stephen Benedetto
17                                                 Heather Hamel
18                                                 Attorneys for Plaintiff Jacob Moore
19
20
21
22
23
24
25
26


                                               - 13 -
